Citation Nr: 0303122	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  96-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his ex-wife, and his two daughters


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

2.  The veteran's current diagnosis of post-traumatic stress 
disorder has not been linked to an in-service stressor.

3.  There is no credible supportive evidence that the claimed 
in-service stressors occurred.

4.  The veteran did not serve in Korea.

5.  The veteran did not engage in combat.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an August 1995 letter, the RO specified the evidence required 
for service connection for post-traumatic stress disorder, 
requesting the veteran to provide a complete detailed 
description of the specific traumatic incidents which 
produced the stress that resulted in the post-traumatic 
stress disorder, including dates and places the incidents 
occurred, and the unit to which the veteran was assigned.  
The RO added that if the incident(s) involved the death of 
one or more friends, to furnish their names.  The RO stated 
that if the veteran had been treated for post-traumatic 
stress disorder at a VA facility, the veteran should furnish 
the dates and places, and the RO would obtain the reports.  
In addition, the RO also requested reports from private 
physicians, if any, who had treated the veteran for post-
traumatic stress disorder.

In a July 1997 letter, the RO requested that the veteran 
provide detailed information regarding the two soldiers that 
were blown up or the soldiers that were tortured, including 
full names, complete unit designation to the company level, 
whether killed or wounded, and a brief description of the 
incident.  Further, the RO requested that the veteran fill 
out an enclosed form in order to request morning reports of 
the casualties.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  An August 1995 letter from the RO notified the 
veteran that VA would obtain any medical reports from a VA 
facility, provided that the veteran indicated the dates and 
places where he obtained treatment.  The letter further 
stated that the veteran should submit any reports from 
private physicians who have treated the veteran for post-
traumatic stress disorder.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the veteran's service medical 
records and the VA and private treatment records.  The RO 
requested the veteran's 201 file from the National Personnel 
Records Center in August 1995.  The RO received a reply in 
October 1995 which indicated that the veteran's 201 file was 
not located, and that it may have been destroyed in the 1973 
fire.  In a September 1996 letter to the United States Army 
and Joint Services, the RO requested confirmation of the 
veteran's in-service stressors.  A reply was received in 
October 1996 indicating that the 854th Transportation Company 
and the 668th Trans Battalion were never in Korea.  The 
veteran has not indicated the existence of any additional 
evidence that would support his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

The veteran's October 1950 pre-induction examination, the 
February 1951 induction examination, and the March 1953 
separation examination indicated that psychiatric evaluations 
were normal.  

The veteran's DD-214 stated that the veteran received no 
wounds as a result of action with enemy forces, nor any 
decorations, medals, badges, commendations, citations, or 
campaign ribbons awarded during his period of service.  It 
indicated that he spent 2 months and 3 days in foreign and/or 
sea service.  The form also showed that the veteran served in 
the 854th Transportation (Trans) Company.

A July 1995 outpatient treatment report indicated that the 
veteran was seen for an evaluation for confusion.  The 
progress notes indicated that the veteran stated that he 
served as an infantryman for 18 months during the Korean 
Conflict.

The veteran filed a claim for post-traumatic stress disorder 
in July 1995.  

An October 1995 statement from the veteran indicated that the 
veteran was sent to Korea in the 668th Battalion, Company B, 
to replace soldiers killed in combat.  He stated that he saw 
a sergeant try to save another soldier when both men were 
killed.  He also stated that he witnessed several more 
soldiers killed in booby traps set by the Koreans, and that a 
particular soldier who was just told that he was going to be 
sent home stood up in a foxhole and was shot in the head.  
The veteran stated that many of his friends were killed and 
that it still felt like he was in Korea.  He indicated that 
he was hit from fragments of a grenade and that the medical 
unit "rushed in and got him and carried him to a medical 
facility in Korea."  He stated that his wounds were in the 
right and left shoulders, the leg, and the back, and that he 
stayed at the medical unit for about 30 days and then left 
Korea.  He was transferred to Camp Stoneman where he had 
"some teeth pulled out," and from there he went to Fort 
"Houston," VA.  The veteran stated that he was not able to 
sleep and was always on his guard because it felt like the 
enemy was closing in trying to capture him.

A November 1995 rating decision denied service connection for 
post-traumatic stress disorder, stating that in the evidence 
available for review, there was no confirmed diagnosis of 
post-traumatic stress disorder which would permit a finding 
of service connection.  The RO also stated in the rating 
decision that the evidence was inadequate to establish that a 
stressful experience sufficient to cause post-traumatic 
stress disorder actually occurred.

At an RO hearing conducted in September 1996, the veteran 
stated that when he was in combat in Korea, he witnessed a 
friend killed in battle.  He also stated that he was wounded 
by fragments from a hand grenade in the back, the left arm 
above the elbow, and the back of his legs.  He also stated 
that he saw children tied down as booby traps for American 
soldiers, where in a soldier's attempt to save a child, both 
the child and the soldier would die.  Two daughters of the 
veteran were witnesses at the hearing.  Both daughters stated 
that when they were growing up, the veteran kept lots of 
loaded guns in the house and that he didn't sleep well at 
night, often waking up trying to shoot someone.  The 
veteran's ex-wife was also a witness at the hearing.  She 
stated that the veteran told her that the Koreans would use 
babies as booby traps, and that the veteran would not take 
care of his own children when they were babies.

An October 1996 letter from the Department of the Army 
Environmental Support Group stated that neither the 854th 
Transportation (Trans) Company nor the 668th Trans Battalion 
was in Korea.  

In an October 1996 VA examination report, the examiner 
reported that the veteran stated that he was never in Korea, 
but later stated that he was in Korea.  The examiner noted 
that the veteran stated that he was a replacement soldier as 
a longshoreman unloading cargo.  The report also noted that 
the veteran stated that while in the army part of his job was 
to shoot a rifle at the enemy, and that a hand grenade caused 
him to have fragmentation in the back for which he was 
treated in Korea.  The veteran also stated in the examination 
report that he had post-traumatic stress disorder because 
"if they take you overseas, you are supposed to get that."  
The examiner also reported that the veteran "does not report 
any intense psychological distress [from] exposure to events 
that symbolize or resemble an aspect of his time in Korea, if 
in fact he did have time in Korea."  In addition, the 
examiner noted that the veteran reported no efforts to avoid 
thoughts or feelings or any inability to recall any aspect of 
any trauma, nor did the veteran report any persistent 
symptoms of increased arousal not present before the time 
that he stated he spent in a war zone.  The examiner entered 
a diagnosis of dementia major depressive disorder, severe.

In August 2000 the RO received outpatient medical reports for 
the veteran dated from January 1995 to November 1995.  A 
"Doctor's Orders" report from November 1995 indicated a 
diagnosis of post-traumatic stress disorder.  The physician's 
progress notes stated that the veteran's daughters indicated 
that the veteran had always had a sleep disturbance, 
frightening nightmares, flashbacks, and possible 
hallucinations.  The physician also noted that the veteran's 
daughters described the veteran as being hypervigilant and 
insisting that people entering his yard identify themselves.  
The physician admitted the veteran to the psychiatry unit for 
evaluation and stabilization.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).  [While the Board notes that the version 
of the law in effect at the time the veteran initially filed 
his claim for service connection for PTSD required a "clear" 
diagnosis of PTSD, that requirement has since been 
eliminated; as the current version is more favorable to the 
veteran, it will be considered in the adjudication of his 
claim. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).]

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against his claim for 
service connection for post-traumatic stress disorder.  The 
veteran has met only one of the 3 required elements for his 
claim for service connection for post-traumatic stress 
disorder.  The one element the veteran has met is a current 
medical diagnosis of post-traumatic stress disorder, which 
was indicated in medical reports from November 1995 and 
November 2000.  The two remaining elements, a nexus opinion 
linking the current diagnosis to an in-service stressor, and 
evidence establishing the occurrence of an in-service 
stressor, have not been met.  Thus the Board finds that the 
veteran is not entitled to service connection for post-
traumatic stress disorder.

The reports indicating a diagnosis of post-traumatic stress 
disorder do not indicate that the current symptomatology of 
post-traumatic stress disorder is linked to the veteran's 
experiences while on active duty.  The veteran's claim for 
service connection for post-traumatic stress disorder must 
fail due to this lack of a nexus opinion.

Even if there was a nexus opinion establishing a link between 
the veteran's current symptomatology and his experiences 
while on active duty, the evidence does not establish the 
occurrence of an in-service stressor.  The veteran has 
provided several accounts of his experiences during combat in 
Korea, and claims that the in-service stressor occurred while 
he was engaged in such combat.  However, the veteran's lay 
testimony of his combat experiences in Korea is not 
sufficient to establish an in-service stressor unless the 
evidence establishes that the veteran did actually engage in 
combat.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f)(1) (2002).  A veteran's own assertions that he 
engaged in combat with the enemy are not sufficient to 
establish that fact.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Whether the veteran was engaged in combat must be 
determined by recognized military citations or other 
supportive evidence.  Id.  The pertinent regulation provides:

Only when the evidence establishes that 
the veteran engaged in combat with the 
enemy and the claimed stressor is related 
to that combat, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstance, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f)(1).  In this case, the evidence does not 
indicate that the veteran engaged in combat with the enemy.  

The 854th Transportation Company, listed on the veteran's DD 
Form 214 as his most significant duty assignment, and the 
668th Trans Battalion, indicated by the veteran as his 
assignment while in Korea, were verified by the Department of 
the Army to never have been in Korea.  The DD-214 indicated 
that there were no decorations, medals, badges, 
commendations, citations, or campaign ribbons awarded or 
authorized, and it indicated that the veteran had no wounds 
from battle.  Further, there were no reports of treatment of 
wounds in the service medical records.  When all of the 
evidence is weighed, the preponderance of the evidence is 
against a finding that the veteran engaged in combat.

Thus, since the Board has determined that the veteran did not 
engage in combat, the veteran's lay statements and testimony 
may not establish the occurrence of the claimed in-service 
stressor.  Instead, there must be supportive evidence which 
corroborate the veteran's testimony of an in-service 
stressor.  Zaryicki, 6 Vet. App. at 98.  In this case, there 
is no "credible supporting evidence that the claimed in-
service stressor occurred."  38 C.F.R. § 3.304(f).  The 
veteran stated that his in-service stressors included seeing 
friends killed in battle and being wounded by fragments from 
a grenade during battle.  The veteran's service medical 
records did not show any treatment for wounds received in 
battle.  The veteran's DD Form 214 indicated that the veteran 
received no wounds from battle.  A letter from the Department 
of the Army confirmed that the two units in which the veteran 
served were never in Korea.  Thus the evidence does not 
support the veteran's accounts of an in-service stressor, and 
the veteran's claim for service connection for post-traumatic 
stress disorder must fail.  

It should be noted that the National Personnel Records Center 
reported that it was unable to locate the veteran's 201 file, 
and that the file was possibly lost in the 1973 fire at the 
St. Louis facility.  Where the veteran's records are or are 
presumed destroyed or lost, there is a greater duty to assist 
and the Board's "obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In this case, even though the 201 file was 
not found, the RO obtained other evidence in an attempt to 
verify the veteran's in-service stressors, including the 
service medical records, the DD-214, and a letter from the 
Department of the Army.  Thus VA has fulfilled its heightened 
duty to assist by obtaining these additional records.  
Further, there is no reasonable doubt to be resolved in this 
case.  The pertinent regulation provides

When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin . . . such doubt will be resolved 
in favor of the claimant.  By reasonable 
doubt is meant one which exists because 
of an approximate balance of positive and 
negative evidence which does not 
satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one 
within the range of probability as 
distinguished from pure speculation or 
remote possibility.

38 C.F.R. § 3.102 (2002).  In this case, there is not an 
approximate balance of positive and negative evidence.  The 
preponderance of the evidence is against the establishment of 
an in-service stressor, as explained above, and there is no 
doubt to be resolved.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

